9 F.3d 1561
Shabazz (Abdullah, Shirley)v.Lowndes County, Alabama, Hulett (John), Individually and asSheriff of Lownders C., Al., Davis (Elsie), Individually andas Clerk of Lowndes Co., Harralson (Rufus), Individually andas Deputy of Lownders Co., Al., Durham (Roy), Individuallyand as Official Court Reporter for Lowndes Co., Al.,Pritchett (Naomi), Individually and as Clerk of CircuitCourt of Lowndes Co., Al., Williams (John Knight),Individually and as Deputy of Lowndes Co. Sheriff Dept.
NO. 93-6091
United States Court of Appeals,Eleventh Circuit.
Nov 18, 1993
M.D.Ala., 4
F.3d 1001

1
DENIALS OF REHEARING EN BANC.